 Case 19-40658         Doc 158    Filed 06/05/20 Entered 06/05/20 09:09:04          Desc Main
                                   Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                                                         BKY 19-40658
                                                                                    Chapter 7
 Scheherazade, Inc,

                      Debtor.


 Nauni Manty, as chapter 7 Trustee                                     Adv. No. 20-_________

                    Plaintiff,

 v.
                                                                COMPLAINT
 Simon G. Jewelry, Inc.,

                   Defendant.


          The plaintiff, Nauni Manty, as the chapter 7 trustee for the bankruptcy estate of

Scheherazade, Inc, states and alleges as follows:

          1.    This complaint seeks avoidance and recovery under 11 U.S.C. §§ 547, 550, and 551

against the defendant in the approximate amount of $39,780.

          2.    The debtor filed a petition commencing this chapter 7 bankruptcy case on March

10, 2019.

          3.    This complaint is filed under Fed. R. Bankr. P. 7001(1) and this court has

jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157(a) as an action

arising in or related to a case under Title 11. The causes of action stated herein qualify as

enumerated core claims under 28 U.S.C. §§ 157(2)(A) and (F).

          4.    The trustee consents to the bankruptcy court’s entry of final orders and judgment

in this adversary proceeding.
 Case 19-40658         Doc 158     Filed 06/05/20 Entered 06/05/20 09:09:04             Desc Main
                                    Document     Page 2 of 6



       5.        As the appointed chapter 7 trustee, the plaintiff has standing to commence this

adversary proceeding pursuant to 11 U.S.C. §§ 547, 550 and 551.

       6.        Upon information and belief, the defendant is a corporation organized under the

laws of California with a principal place of business at 528 State Street, Glendale, CA 91203.

       7.        The debtor’s records reflect that the following checks were made payable from the

debtor’s bank account to the defendant:

                 Date Cleared                 Amount
                 December 24, 2018              $5,000
                 December 24, 2018          $14,396.25
                 December 27, 2018           $8,482.50
                 February 19, 2019            5,950.63
                 March 4, 2019               $5,950.62
                 Total:                        $39,780

       8.        To the extent that there were additional transfers made to the defendant, the trustee

reserves the right to supplement her request for recovery.

       9.        The trustee sent a demand letter to the defendant on March 31, 2020. The

defendant’s attorney responded but has not responded to the trustee’s subsequent correspondence.

       10.       The trustee reviewed the defendant’s invoices sent to the debtor. The trustee is

unaware of any defenses that the defendant could raise under 11 U.S.C. § 547(c) and has no

documents in her possession that would establish another defense.

       11.       On and before the dates it received payments from the debtor, the defendant was a

creditor of the debtor, and held a claim and a debt against the debtor arising from jewelry sold by

the debtor. Payments to the defendant by the debtor were made to pay the claim and debt owed to

the defendant.

       12.       According to the debtor’s records, the claims register, and the petition, the debtor

was not paying all of its bills as they came due before, during, and after the timeframe of the




                                                   2
 Case 19-40658         Doc 158    Filed 06/05/20 Entered 06/05/20 09:09:04              Desc Main
                                   Document     Page 3 of 6



transfers. This includes, but is not limited to, at least 171 claims that have been filed in the

bankruptcy of the debtor, which claims total at least $2,349,015.95.

       13.     Upon information and belief, based on the value of the debtor’s assets and liabilities

in the petition and schedules, the debtor’s liabilities exceeded the value of its assets when the

transfers were made.

       14.     Unsecured creditors of the debtor are not expected to recover 100% of their claims

in this bankruptcy case. Again, claims total approximately $2,349,015. Meanwhile, the trustee has

cash in the amount of $552,979 in the estate. The trustee anticipates that the remaining assets to

be administered will be under $100,000. The payments to the defendant resulted in a dollar-for-

dollar reduction of the debt that the debtor owed to the defendant, which is a better result than

defendant would have realized as part of a chapter 7 distribution had the payments not been made.

         Count I: Avoidance of Payments as Avoidable Preferences Under § 547(b)

       15.     All paragraphs above are incorporated herein by reference.

       16.     Section 547(b) of the bankruptcy code permits avoidance of a transfer of: (1) the

debtor’s interest in property; (2) to or for the benefit of a creditor; (3) for or on account of an

antecedent debt owed to the debtor before the transfer was made; (4) made while the debtor is

insolvent; (5) made within 90 days before the bankruptcy filing or up to one year before the

bankruptcy filing if the creditor is an insider; (6) that enabled the creditor to receive more than it

would have had the transfer not been made and if the creditor received an ordinary distribution as

a creditor in the debtor’s chapter 7 bankruptcy.

       17.     The payments were transfers of the debtor’s interest in property.

       18.     Before and at the time of the payments, the defendant was a creditor of the debtor.




                                                   3
 Case 19-40658         Doc 158      Filed 06/05/20 Entered 06/05/20 09:09:04               Desc Main
                                     Document     Page 4 of 6



        19.     The payments were made on account of antecedent debt owed by the debtor to the

defendant, in connection with jewelry sold to the debtor.

        20.     The payments occurred within 90 days before the debtor’s bankruptcy filing.

        21.     The debtor was insolvent at the time of the payments.

        22.     The payments enabled the defendant to receive more than it would have received if

the payments had not been made and if the defendant received payment of such debt in a chapter

7 bankruptcy case.

        23.     Therefore, the payments are avoidable as preferential transfers under 11 U.S.C.

§ 547 and should be avoided.

    Count II: Preservation and Recovery of Transfers, or Money Judgment Against the
                             Defendant under §§ 550 and 551

        24.     All paragraphs above are incorporated herein by reference.

        25.     Section 550(a) of the bankruptcy code states, “to the extent that a transfer is avoided

under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may recover, for

the benefit of the estate, the property transferred, or if the court so orders, the value of the property,

from (1) the initial transferee of such transfer or the entity for whose benefit such transfer was

made; or (2) any immediate or mediate transferee of such initial transferee.”

        26.     Section 551 of the bankruptcy code provides that “any transfer avoided under

section…547…of this title…is preserved for the benefit of the estate.”

        27.     The defendant received the transfers by check from the debtor’s bank account and

is liable as an initial transferee to the trustee in the amount of $39,780.

        WHEREFORE, the plaintiff, Nauni Manty, prays for judgment against the defendant as

follows:




                                                    4
Case 19-40658         Doc 158   Filed 06/05/20 Entered 06/05/20 09:09:04            Desc Main
                                 Document     Page 5 of 6



      (a)    For the avoidance and recovery of the money transfers in the minimum amount of
             the $39,780 received by the defendant;

      (b)    For the trustee’s costs and disbursements herein;

      (c)    For pre- and post-judgment interest as allowed by law; and

      (d)    For such other and further relief as the court deems just and equitable.

Dated: June 5, 2020                                MANTY & ASSOCIATES, P.A.

                                                   /e/ Mary F. Sieling
                                                   Mary F. Sieling (#389893)
                                                   Nauni Manty (#230352)
                                                   401 Second Avenue North, Suite 400
                                                   Minneapolis, MN 55401
                                                   Telephone: (612) 465-0901
                                                   mary@mantylaw.com

                                                   Attorneys for the chapter 7 trustee




                                               5
 Case 19-40658        Doc 158    Filed 06/05/20 Entered 06/05/20 09:09:04           Desc Main
                                  Document     Page 6 of 6



                                       VERIFICATION

       I, Nauni Manty, trustee and plaintiff named in the complaint, declare under penalty of

perjury that the facts contained in the foregoing complaint are true and correct to the best of my

knowledge, information and belief.


Dated: June 5, 2020
                                     Nauni Manty, Trustee




                                                6
